Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to application 17/021,347 filed 9/15/20. Claims 1-18 are pending with claims 1, 7 and 13 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,715,649 in view of Daughty et al. US 2011/0240748 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because all the currently claimed limitations are found recited within the narrower ‘649 claims. The ‘649 claims recite a cellular telephone with a memory to hold transaction data, a conductor that can produce a time-varying magnetic field to emulate a magnetic stripe of a card and circuitry such as a current driver to control the time-varying magnetic field. 
The ‘649 patent fails to specifically teach a processor to control the driver along with the types of transactions (POS, access, credit card).
However, Daughty teaches a processor to control the driver along with the types of transactions the time-varying magnetic field represents (as shown in the 102 rejection below).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the ‘649 patent to include the teachings of Daughty, as an obvious matter of design choice where it is well-known that a device to emulate a magnetic stripe would include a processor and where the reading . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-18 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Doughty et al. US 2011/0240748 A1.
Doughty teaches:
With respect to claim 1, A mobile phone comprising: a memory to hold transaction data for repeated use in a plurality of transactions (fig. 3, 312; paragraph 0009); a current carrying conductor capable of producing a time-varying magnetic field that represents the transaction data in the plurality of transactions (fig. 3, 308; paragraph 0051); a driver to excite the current carrying conductor (fig. 5B, control circuit 554; paragraph 0051); and a processor coupled to control the driver (fig. 3, 314).  

With respect to claim 2, The mobile phone of claim 1 wherein the time-varying magnetic field represents a point-of-sale transaction (paragraphs 0008, 0095-0097).  

With respect to claim 3, The mobile phone of claim 1 wherein the time-varying magnetic field represents an access transaction (paragraphs 0008, 0038).  

With respect to claim 4, The mobile phone of claim 1 wherein the time-varying magnetic field represents a credit card transaction (paragraphs 0008, 0038).  

With respect to claim 5, The mobile phone of claim 1 wherein the time-varying magnetic field emulates a swipe of a magnetic card (paragraph 0051).  

With respect to claim 6, The mobile phone of claim 1 wherein the driver comprises a current driver (paragraph 0051).  

With respect to clam 7, A mobile phone comprising: a memory to hold transaction data for repeated use in a plurality of transactions (fig. 3, 312; paragraph 0009); a conductor that when excited by a reversing polarity current produces a time-varying magnetic field that represents the transaction data in the plurality of transactions (fig. 3, 308; paragraph 0051); a driver to excite the conductor (fig. 5B, control circuit 554; paragraph 0051); and a processor coupled to control the driver (fig. 3, 314).  

With respect to claim 8, The mobile phone of claim 7 wherein the time-varying magnetic field represents a point-of-sale transaction (paragraphs 0008, 0095-0097).  

With respect to claim 9, The mobile phone of claim 7 wherein the time-varying magnetic field represents an access transaction (paragraphs 0008, 0038).  

With respect to claim 10, The mobile phone of claim 7 wherein the time-varying magnetic field represents a credit card transaction (paragraphs 0008, 0038).  

With respect to claim 11, The mobile phone of claim 7 wherein the time-varying magnetic field emulates a swipe of a magnetic card (paragraph 0051).  

With respect to claim 12, The mobile phone of claim 7 wherein the driver comprises a current driver (paragraph 0051).  

With respect to claim 13, A mobile phone comprising: a memory to hold transaction data for repeated use in a plurality of transactions (fig. 3, 312; paragraph 0009); a conductor that when excited by a reversing polarity current that varies in amplitude produces a time-varying magnetic field that represents the transaction data in the plurality of transactions (fig. 3, 308; paragraph 0051); a driver to excite the conductor (fig. 5B, control circuit 554; paragraph 0051); and a processor coupled to control the driver (fig. 3, 314).  

With respect to claim 14, The mobile phone of claim 13 wherein the time-varying magnetic field represents a point-of-sale transaction (paragraphs 0008, 0038, 0095-0097).  

With respect to claim 15, The mobile phone of claim 13 wherein the time-varying magnetic field represents an access transaction (paragraphs 0008, 0038).  



With respect to claim 17, The mobile phone of claim 13 wherein the time-varying magnetic field emulates a swipe of a magnetic card (paragraph 0051).  

With respect to claim 18, The mobile phone of claim 13 wherein the driver comprises a current driver (paragraph 0051).

It is noted that “mobile phone” for purposes of claims 1-18 is a preamble limitation only, not brought to life within the body of the claims, however paragraph 0046 teaches the components are mounted on a substrate that can be integrated into different devices, such as a person communication device, a PDS, a telecommunications device, a computer, a watch, etc. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH